DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11256620. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the invention of the parent patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 4-8, 10, 11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olarig et al. (US 20030065886), “Olarig”.

2.	As per claim 1, Olarig discloses determining, by a processing device, an amount of valid management units in a memory device of a memory sub-system [an amount of second cache partition, abstract]; determining a surplus amount of valid management units on the memory device [“a predetermined segment” determined based on the amount of second cache partition and thresholds, figure 3 & abstract]; and configuring a size of a cache of the memory device based on the surplus amount of valid management units [increasing a size of a first cache partition by a predetermined segment, abstract].

3.	As per claim 2, Olarig discloses wherein a valid management unit is a management unit having at least a minimum amount of functional pages [an amount of functional second cache partition, abstract].

4.	As per claim 4, Olarig discloses wherein configuring the size of the cache of the memory device is performed during calibration of the memory-subsystem [cache size adjustment/calibration, figure 3].

5.	As per claim 5, Olarig discloses receiving, from a host system in communication with the memory sub-system, a command specifying the threshold value [threshold conditions, figure 3].

6.	As per claim 6, Olarig discloses receiving, from a host system in communication with the memory sub-system, a command specifying an updated surplus amount of valid management units [increasing & decreasing size of cache partition with the surplus amounts, figure 3].

7.	As per claim 7, Olarig discloses wherein the size of the cache of the memory device is configured using at least a portion of the surplus amount of valid management units [increasing & decreasing size of cache partition with the surplus amounts, figure 3].

8.	As per claim 8, Olarig discloses wherein each valid management unit is at least one of: a block, a sub-block, a half-block, or a memory page [memory partitions, abstract].

9.	As per claims 10, 11, 13-17, 19, and 20, the examiner directs the applicant’s attention to claims rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 20030065886), “Olarig”, in view of Moshayedi (US 20090327591).

2.	As per claims 3, 12, and 18, Olarig discloses the limitations recited in the parent claims.
	Olarig does not disclose expressly a number of bits per cell in a memory is less than that of another memory.
	Moshayedi discloses a SLC memory and a MLC memory in figure 1.
	Olarig and Moshayedi are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person or ordinary skill in the art to modify Olarig by including a SLC memory with a MLC memory as taught by Moshayedi in figure 1.
	The motivation for doing so would have been performance/cost balance as expressly taught by Moshayedi in paragraph 7.

Conclusion
A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138